Case 2:19-cv-02384-TLP-dkv Document 2 Filed 06/11/19 Pageiof5 PagelD 20

fp-p Feb d-f
en! i... Page | of 5

AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

Shit de i is 2: fj
UNITED STATES DISTRICT COURT

for the
Western District of Tennessee

lerern Yourg ale
Donella L. (pseudonym)

)
Pla rig Pettioner )
Stéven T. ) Civil Action No.
Kase ¢ the Tre aturly (LBS L Maki, See,, )
)

Defendant/ResBohdent

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPA YING FEES OR COSTS

 

(Long Form)
Affidavit in Support of the Application Instructions
I am a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.
that I am unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that I am entitled to the relief requested. I declare “none,” or “not applicable (N/A),” write that response. If

under penalty of perjury that the information below is you need more space to answer a question or to explain your
true and understand that a false statement may result in answer, attach a separate sheet of paper identified with your
a dismissal of my claims. name, your case's docket number, and the question number.

Signed: OP? a57 Date: (/ fo

 

 

 

1, For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.

 

 

 

 

 

 

 

 

 

 

 

 

Income source Average monthly income Income amount expected
amount during the past 12 next month
months P pt Meh i
You Spouse You Spouse
Employment
$ b $ ———— |§ o $
Self-employment $ , ¢$ $ $ o—
D 2
Income from real property (such as rental income) g d $ § 6 $ —
Interest and dividends .
$ Dd $ ee $ aA $
Gifts : f a
$ @ $ $ C4 $
i 7.
Alimony $ g $ $ Q $
Child support
$ oO sf — $ Q) |s ——

 

 

 

 
Case 2:19-cv-02384-TLP-dkv Document 2 Filed 06/11/19 Page 2of5 PagelD 21

Page 2 of 5

AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

Retirement (such as social Security, pensions, annuities
$ O $
insurance)

 

Disability (such as social security, insurance payments)

 

Unemployment payments

 

 

 

Other (specify):

Public-assistance (such as welfare) 5 — a 5 __ 5 A $
f

 

_— en a

 

 

 

 

 

|
iS

Total monthly income:

 

 

 

 

 

 

 

 

 

 

 

 

 

(7
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer Address Dates of employment Gross
monthly pay
se CCR Rod §
TORT Pgahis, TV Morb a0i7 ~ Mauh2Wg |? 1/100 +,
pone hy LUT $ MUKA
3. List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
ee
vi ———_ Fg
VP

 

l | ( S|
| | \ s |

4. How much cash do you and your spouse have? $ J >

Below, state any money you or your spouse have in bank accounts or in any other financial institution.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial institution Type of account Amount you have Amount your
spouse has
—— ____ dS g~> | ———
wid ———. pb
wih ——— $ dD $ —

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
Case 2:19-cv-02384-TLP-dkv Document 2 Filed 06/11/19 Page3of5 PagelD 22

AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Page 3 of 5

5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary

household furnishings.

 

Assets owned by you or your spouse

 

Home (Vatue)

 

Other real estate (Value)

 

Motor vehicle #/ (Value)

 

Make and year:

 

Model:

 

Registration #:

 

Motor vehicle #2 (Value)

 

Make and year:

 

Model:

 

Registration #:

 

Other assets (Value)

 

 

Other assets (Value)

 

 

 

 

 

 

 

 

 

 

 

 

 

6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money

a N, NOrd

Wy ao | @ |s not NeratS
i
7. State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only) Relationship Age
WIA MA ALA

 

 

L

L

 

f

 

f

 

 

 

/
Case 2:19-cv-02384-TLP-dkv Document 2 Filed 06/11/19 Page 4of5 PagelD 23

AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Page 4 of 5

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the

monthly rate.

 

 

 

 

 

 

 

 

 

You Your spouse

Rent or home-mortgage payment (including lot rented for mobile home)

Are real estate taxes included? O Yes @ No b SO Not

Is property insurance included? © Yes No ay red

os

Utilities (electricity, heating fuel, water, sewer, and telephone) //0o w 4
Home maintenance (repairs and upkeep) / Sf Al
Food [00 QD
Clothing /O @
Laundry and dry-cleaning 7O C
Medical and dental expenses SO q
Transportation (not including motor vehicle payments) / ad Oo (

 

Recreation, entertainment, newspapers, magazines, etc.

4

 

Insurance (not deducted from wages or included in mortgage payments)

Homeowner's or renter's:

 

 

 

ian
Cro

 

 

 

 

 

 

 

 

 

 

 

 

Life: / 9

Health: O Ww

Motor vehicle: }S W

Other: 50 ay
Taxes (not deducted from wages or included in mortgage payments) (specify): pO a »
Installment payments

Motor vehicle: —Q- WY

Credit card (name): ey aD

Department store (name): Pe C

Other: S OD
Alimony, maintenance, and support paid to others @ CP

 

 

 

 

 
 

Case 2:19-cv-02384-TLP-dkv Document 2 Filed 06/11/19 Page5of5 PagelD 24

Page 5 of 5

AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

Regular expenses for operation of business, profession, or farm (attach detailed

Statement) $ 0 $ —-

Other (specify): $

 

 

 

 

 

 

Total monthly expenses: $ I,/ G Bg s C

 

9, Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?

— , Loyed (~
Xe 1 No If yes, describe on an attached sheet. ——— hoe to be emp oye ful
Ame. aL ve been apy! 0 das!
h

10. Have you spent — or will you be spending — any money for expenses or attorney fees in conjunction with this 7’
lawsuit? O Yes @&No Jo red a court ap pant avr’ G
If yes, how much? $ ( D

11. Provide any other information that will help explain why you cannot pay the costs of these proceedings.

——s

<t om a miley verttrun vt cbhtamcd the job Lf te LK
for hi th Fo am seing Wear ef & URALUL OA (vOten Yer
Soret [og len « The ngmt @ Fee LIK’ Lighter, AD A ot ADF Karak’

12. Identify the city and state of your legal residence. mas kk ace accent Ag Koa Ky - Te, YhuZ, TT
- — urease bees fa ated Ay Gf tA ct Yak
Mengetse JM Lte i tteetel atl te Vent

EO ye
[7 Ulli,

Your daytime phone number: b © a - WFO? C

Your age: BY Your years of schooling: lke
Last four digits of your social-security number: b Go" g

LF be

SJ ho nit Mee CA ET
S OO ae - WO
— qm cuvcent le ane Ge rrrked /¢ SS tho fat plore sh c
pu. — cu bs bute POG NE. Mower e—
TR! ar e& Pha 1 pare teqgch. My 1a
Srjpugh UIE Saar part “pine, F_ a ° ied hy a en
fam that, af wn faching, Lam Ca rvent la ” the va z
Qin. tam Su brptu / b a goant provided * J re “ek
Her a ag a Spoor ee 7 mn Je Bynr Te vetk Pe. % 1 FALE.
ALY , phy WI Up 1A Fs Cas oi 7
Wor kale ) pine em fay C4 ’
pbtaned %//~

;

unemalty meat btn
the 4H praBoa In the

JS
out 47
